Name: Commission Regulation (EC) No 1132/98 of 29 May 1998 extending the validity of certain export licences for common wheat flour
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff;  plant product;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities30. 5. 98 L 157/97 COMMISSION REGULATION (EC) No 1132/98 of 29 May 1998 extending the validity of certain export licences for common wheat flour THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Articles 9 and 13 thereof, Whereas significant numbers of export licences for common wheat flour have been issued since 1 February 1998 with advance fixing of the refunds; whereas most of these licences are due to expire on 30 June 1998; whereas failure to export by that date would lead to the forfeit of the security; whereas recourse to pre-financing on 30 June 1998 is the only way of avoiding forfeit of the security; whereas such recourse to pre-financing is one of the rights associated with the export licences; Whereas the greater overall volume than in previous years of stocks of various cereals already placed in intervention or anticipated carry-over stocks on the open market on 30 June 1998 creates a shortfall in storage capacity in certain regions; whereas the pre-financing system will be difficult or impossible to apply in practice as a result; Whereas the situation as described above means that recourse cannot be had to the pre-financing system; whereas additional quantities of wheat may be offered for intervention as a result and will be added to the existing significant quantities already offered for intervention at the end of this marketing year; Whereas arrangements should therefore be made to ensure that the operators can fully use their licences; Whereas the planned measure must be non-discrimin- atory through being applied in the same way in all Member States by the operators who choose not to use pre-financing on 30 June 1998; whereas extending the validity of the export licences for common wheat flour is one measure that will meet this objective; whereas, under the circumstances and as an exceptional measure, the validity of these licences should be extended for one and half months at the request of the interested party; Whereas, in order to ensure that this measure is fully effective, the refund fixed in advance must not be adjusted by the break in the marketing year; whereas provision should therefore be made to waive Article 12 of Commission Regulation (EC) No 1162/95 (3), as last amended by Regulation (EC) No 444/98 (4), as regards the break in the marketing year; Whereas in order to avoid any undue advantage or penalty, the interested party applying for an extension should confirm the value of the refund at 30 June 1998 for the quantity in question, which value will remain unchanged until 15 August 1998; whereas any negative correcting factors applying in July and August 1998 to refunds fixed in advance on or after 1 February 1998 should therefore be cancelled; whereas there are no grounds under the circumstances for granting the monthly increase for the month of August; whereas the interested party must therefore agree to forego this increase; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 At the request of the interested party, the validity of the export licences for common wheat flour issued on or after 1 February 1998 with advance fixing of the export refund shall be extended to 15 August 1998. Moreover, at the request of the interested party, the neg- ative correcting factors applying in July and August 1998 and the adjustment for the price break provided for in Article 12(3) of Regulation (EC) No 1162/95 shall be cancelled for the export licences for flour issued on or after 1 February 1998. These applications shall be valid only if submitted no later than five working days after the publication of this Regulation in the Official Journal of the European Communities and if the interested party agrees to forego the monthly increase in the refund for August 1998. (1) OJ L 181, 1. 7. 1992, p. 21. (3) OJ L 117, 24. 5. 1995, p. 2. (2) OJ L 126, 24. 5. 1996, p. 37. (4) OJ L 56, 26. 2. 1998, p. 12. EN Official Journal of the European Communities 30. 5. 98L 157/98 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 May 1998. For the Commission Franz FISCHLER Member of the Commission